                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                        CRIMINAL ACTION
 VERSUS                                                          NO: 96-113
 AARON HARRISON                                                  SECTION: "S"


                                   ORDER AND REASONS

       Before the court are two motions filed by the defendant: (1) Motion to Terminate

Supervised Probation (Rec. Doc. 934); and (2) Motion to Waive Court Fines and Fees (Rec.

Doc. 936).

       The United States Government has submitted a reply in which it states that it does not

oppose either motion. Accordingly,

       IT IS HEREBY ORDERED that the Motion to Terminate Supervised Probation (Rec.

Doc. 934) and Motion to Waive Court Fines and Fees (Rec. Doc. 936) are granted as unopposed.

Defendant's supervised release is hereby terminated and the balance of his fines and fees is

waived.

                                    22nd day of August, 2019.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
